DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 4-8 are amended in view of applicant’s preliminary amendment filed 12/26/2019.  Therefore, claims 1-9 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. US 2003/0190492 (Wada).
Wada teaches a process for treating zinc plated steel sheet comprising contacting the zinc plated steel sheet with a conversion coating solution comprising chromium and silicon oxide, thereby forming a composite conversion coating film having a Cr layer and a silica layer(abstract, Figs.2a, 4a).
Regarding claims 1 and 6-7, the treated zinc plated steel sheet of Wada comprises the based material, a zinc based plating layer, a Si-containing chemical conversion coating film as claimed.  Additionally, the silica layer reads on the claimed Si-rich region in which the atomic ratio of Si content to Zn content is 1 or more.  The silica layer has a thickness of 300-1500nm[0051], which reads on the claimed surface layer size with a thickness of 100nm or more.
Regarding claim 2, the lower Cr containing layer of the composite conversion coating film as taught by Wada also contains Zn [0054], which reads on the claimed conversion coating film having a gradient region in which the Zn content increase towards the Zn plating layer between the Si-rich region and the Zn plating layer.
Regarding claim 3, the Zn-containing and Cr containing lower layer of the composite conversion coating as taught by Wada is 150-400nm thick[0051], which also reads on the claimed gradient region being 50nm or more.
Regarding claim 4, Wada further teaches another embodiment wherein the conversion coating has a single layer structure[0053], which implies that the Si-rich region and the gradient region are continuous as claimed.
Regarding claim 5, the conversion coating film contains Cr.
Regarding claim 8, Wada does not teach any organic binder.
Regarding claim 9, the process of Wada reads on the claimed method and comprises the same plating step, chemical conversion coating treatment step, as well as the chemical conversion treatment liquid as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733